UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2278


PAULA FULLBRIGHT; MARK FULLBRIGHT,

                    Plaintiffs - Appellants,

             v.

SPINNAKER RESORTS, INC., d/b/a Spinnaker Resorts South Carolina, Inc.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Beaufort. Patrick Michael Duffy, Senior District Judge. (9:15-cv-01476-BHH)


Submitted: May 31, 2019                                           Decided: June 11, 2019


Before GREGORY, Chief Judge, and MOTZ and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph DuBois, Zach S. Naert, NAERT & DUBOIS, L.L.C., Hilton Head Island, South
Carolina, for Appellants. Barry L. Johnson, S. Harrison Williams, JOHNSON & DAVIS,
PA, Bluffton, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Paula and Mark Fullbright challenge the district court’s orders dismissing their

civil action claiming violations of the South Carolina Vacation Time Sharing Plans Act,

S.C. Code Ann. §§ 27-32-10 to -410 (2007 & Supp. 2016) and denying their Fed. R. Civ.

P. 59(e) motion. The Fullbrights challenge the district court’s conclusion that it did not

have subject matter jurisdiction over the action because the South Carolina Real Estate

Commission decision granting retroactive registration of the challenged timeshare project

was previously subjected to judicial review by the South Carolina Administrative Law

Court and that review was waived by the Fullbrights. Finding no error, we affirm.

       “This [c]ourt reviews de novo a . . . dismissal for lack of subject matter

jurisdiction pursuant to [Fed. R. Civ. P.] 12(b)(1).” Balfour Beatty Infrastructure, Inc. v.

Mayor of Baltimore, 855 F.3d 247, 251 (4th Cir. 2017). A plaintiff has the burden of

establishing jurisdiction. Upstate Forever v. Kinder Morgan Energy Partners, 887 F.3d

637, 654 (4th Cir.), cert. denied, ___U.S.___ (2018) (No. 18-268). We have carefully

reviewed the parties’ briefs and the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Fullbright v. Spinnaker Resorts, Inc.,

No. 9:15-cv-01476-BHH (D.S.C. Aug. 24, 2018 & Sept. 25, 2018). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2